Citation Nr: 0739887	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the right knee, currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the left knee, currently rated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1991 to May 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. 

Procedural history

In a March 2002 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral knee 
pain and instability.  The veteran indicated his 
dissatisfaction with that decision in an April 2002 notice of 
disagreement (NOD). 

In February 2003 the RO issued a rating decision which 
granted service connection for patellofemoral pain syndrome 
of the left knee; a 10 percent disability rating was 
assigned.  The RO continued to deny the veteran's right knee 
claim in the same decision.  The veteran expressed his 
dissatisfaction with that decision in a November 2003 notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in April 2004, and the veteran's appeal as to both 
issues (an increased rating for the left knee disability and 
service connection for the right knee disability) was 
perfected with the timely filing of a VA form 9 in June 2004.

In January 2005, the RO granted service connection for the 
veteran's right knee disability and assigned a 10 percent 
disability rating.  That action rendered moot the veteran's 
appeal as to the issue of service connection for the right 
knee disability.

In a March 2005 communication to the RO, the veteran 
expressed disagreement as to the disability rating assigned 
for his newly service-connected right knee disability.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. A 
statement of the case addressing the veteran's right knee 
claim was issued by the RO in June 2005.  The veteran was 
informed of his appeal rights as to this issue in a letter 
from the RO dated June 7, 2005.  

In August 2007, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In October 2007, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
a substantive appeal may not have been filed and the issue of 
entitlement to an increased rating for patellofemoral 
syndrome of the right knee might have to be dismissed.  The 
veteran was provided 60 days to submit argument or evidence 
as to the timeliness of his appeal.  No response was 
received. 

The issue of entitlement to an increased rating for 
patellofemoral syndrome of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran was notified by VA on January 15, 2005 that 
entitlement to service connection for patellofemoral syndrome 
of the right knee was granted and a 10 percent disability 
rating was assigned.  His notice of disagreement (NOD) was 
received by VA in March 2005.  The RO issued a Statement of 
the Case (SOC) on June 7, 2005.  The veteran did not file a 
timely substantive appeal as to this issue. 


CONCLUSION OF LAW

The veteran did not timely perfect an appeal as to the issue 
of entitlement to an increased rating for patellofemoral 
syndrome of the right knee; thus, the Board has no 
jurisdiction to consider that issue and it is dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the right knee.

For reasons which will be explained below, the Board is 
dismissing this issue due to the veteran's failure to file a 
timely appeal.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist. The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].


Due process considerations

As was alluded to in the Introduction, the Board has 
identified a procedural defect as to the issue of entitlement 
to an increased rating for patellofemoral syndrome of the 
right knee, namely whether a timely substantive appeal was 
filed.  

In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the Board must assess its jurisdiction prior to addressing 
the merits of a claim. The Court further held, however, that 
it could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.

In this case, as discussed above, the Board contacted the 
veteran and his representative in October 2007 informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  The veteran and his representative 
did not respond.

In addition, general due process considerations have been 
complied with. See 38 C.F.R. § 3.103 (2007).   It is clear 
that the veteran was informed of the necessity of filing a 
timely substantive appeal. See, in particular, the June 2005 
SOC, page 1. The veteran was furnished with a VA Form 9, with 
accompanying instructions, by the RO in June 2005, as an 
enclosure to the SOC. As noted above, the Board provided the 
veteran with pertinent law and regulations and provided him 
the opportunity to respond to its October 2007 letter.  

Thus, the Board concludes that the veteran was appropriately 
notified of the legal requirements pertaining to the adequacy 
of substantive appeals, as well as its concerns about the 
inadequacy of his appeal.  Accordingly, the Board will 
proceed to a decision.  



Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2007).

A decision as to the adequacy of a substantive appeal will be 
made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2007).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated." 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2007).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board must dismiss any appeal 
over which it lacks jurisdiction.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.202.  Jurisdiction over an issue does not vest in 
the Board until an appeal to the Board has been properly 
perfected by the timely filing of an adequate substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2007).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination. The date of mailing of 
the notification is presumed to be the same as the date of 
the letter. See 38 C.F.R. § 20.302(a). The substantive appeal 
must be filed within sixty days from the date that the RO 
mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later. The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

To obtain review by a Veterans Service Center Manager or 
Decision Review Officer (DRO), the claimant must request such 
review not later than 60 days after the date VA mails notice 
of entitlement to such review. The 60-day time limit may not 
be extended. If the claimant fails to request DRO review not 
later than 60 days after the date VA mails the notice, VA 
will proceed with the traditional appellate process by 
issuing a SOC.  See 38 C.F.R. § 3.2600(b) (2007). 

Factual Background

As discussed in the Procedural History section above, the 
veteran was granted service connection for patellofemoral 
syndrome of the right knee in a January 4, 2005 rating 
decision.  He was notified of that decision by correspondence 
from the VA dated January 14, 2005.  On March 10, 2005 the RO 
received a NOD as to that decision.  On April 20, 2005 the 
veteran was furnished with a letter from VA advising him that 
his notice of disagreement had been received, and that he was 
to notify VA within 60 days from the date of that letter as 
to whether he wanted to have his case reviewed by the 
Decision Review Officer (DRO) or by the traditional appeal 
process.  He was specifically advised that, "[i]f we do not 
hear from you within 60 days, your case will be reviewed 
under the traditional claims process."  The veteran did not 
respond to that letter.  On June 7, 2005, the RO issued a SOC 
as to the veteran's right knee increased rating claim.  The 
veteran was informed of his appeal rights in an accompanying 
letter, and as an enclosure to that letter he was   
Provided with a VA Form 9, substantive appeal.  Nothing 
further was heard from the veteran for many months.

On December 19, 2006, the veteran's representative issued a 
written brief of arguments for review by the Board.  The 
brief incorrectly identified the veteran's right knee 
condition as a claim for service connection instead of an 
increased rating.  The brief did not address the issue of 
entitlement to an increased rating for the veteran's right 
knee.  

The Board informed the veteran by letter dated October 5, 
2007, with a copy to his representative, of its intention to 
address the question of whether a substantive appeal was 
filed regarding his claim of entitlement to an increased 
rating for patellofemoral syndrome of the right knee.  The 
veteran was informed that he could submit argument pertinent 
to the question of the timeliness of his substantive appeal 
to the Board and that he could also present sworn hearing 
testimony if he so desired.  A copy of pertinent law and 
regulations accompanied the letter.  Sixty days were provided 
for his response.  The letter informed the veteran that if no 
response was received by the end of that period, it would be 
assumed that he had no argument to submit and did not want to 
request a hearing.  

Neither the veteran nor his representative submitted any 
additional evidence or argument within the 60 day period. 

Analysis 

As discussed above, the veteran's claim of entitlement to 
service connection was granted by the RO on January 4, 2005.  
The veteran was provided notice on January 14, 2005.  A NOD 
was received on March 10, 2005.  This is within the one year 
period provided in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302.  
A SOC was mailed to the veteran on June 7, 2005.  The 
transmittal letter provided with the SOC stated:

The VA Form 9, substantive appeal, or its 
equivalent in correspondence, must be received from 
you before your case can be prepared for Board of 
Veterans' Appeals consideration.  If neither a 
substantive appeal nor a request for an extension 
of the time limit is received in VA by January 14, 
2006, we will assume you do not wish to complete 
your appeal and we will close our records. 

[Emphasis as in the original.] 

Because the veteran was provided with notice of the 
assignment of a 10 percent rating for his service-connected 
right knee disability on January 14, 2005, as stated by the 
RO he had until January 14, 2006 to submit his substantive 
appeal.  This was one year after the initial notice from the 
RO that his claim had been granted.  
A substantive appeal was not received by the VA either during 
or after this time period. 

[The part of the law allowing for filing a substantive appeal 
within 60 days after the issuance of the June 2005 SOC is 
inapplicable to this case, since this would give the veteran 
less time to file a substantive appeal.]  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication and the veteran and his representative 
have pointed to none. 

Thus, a substantive appeal was not timely filed, and indeed 
was never filed at all.  The Board therefore does not have 
jurisdiction to consider this issue.  

In conclusion, because the Board lacks jurisdiction to 
adjudicate the veteran's claim, his appeal as to this claim 
is dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see 
also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) 
[discussing the necessity of filing a substantive appeal 
which comports with governing regulations]. 




ORDER

The veteran's appeal as to the issue of entitlement to an 
increased rating for service-connected patellofemoral 
syndrome of the right knee is dismissed.


REMAND

2.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome of the left knee.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to an increased rating for 
patellofemoral syndrome of the left knee must be remanded for 
further procedural development.  

VCAA/Dingess notice

The evidence of record does not indicate that the veteran has 
received notice pursuant to the Veterans Claims Assistance 
Act of 2000 (the VCAA).  Nor has there been appropriate 
notice under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006); see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007) [holding that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial]. 

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The Board therefore must remand the case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Accordingly, the case is REMANDED for the following action:

1. VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
veteran with Dingess notice.

2.  After completing any additional 
development which is deemed necessary, and 
if it is warranted by the evidentiary 
posture of the case, VBA should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
patellofemoral syndrome of the left knee.  
If the benefit sought on appeal is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


